DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“quasi-periodic signal components within the remaining sub-component signals” as claimed in 1, 13 and 30
“a camera, and a thermographic camera” and how these are related to the rest of the claimed structural elements.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 10-13, 16-19, 21-23, 26-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 30 recites the limitation of “quasi-periodic signal components within the remaining sub-component signals” however, it is not clear where or how these quasi-periodic signal components within the remaining sub-component signals occur or in the same sense what causes these signals.
For the purpose of examination, the above limitation is assumed to be the vital sign data in light of the specification.

Regarding claim12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 10-11, 13, 16-19, 22-23, 26-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Petkie et al (Remote respiration and heart rate monitoring with millimeter-wave/terahertz radars, SPIE Security + Defence, 2008, Cardiff, Wales, United Kingdom, Proc. of SPIE Vol. 7117).
Regarding the claims 1, 13 and 30, as the claims best understood in light of the indefiniteness rejections and the objections above, Petkie teaches a method of remotely detecting at least one physiological parameter of at least one subject (“Remote respiration and heart rate monitoring” title), the method comprising: 
providing a portable/ portable-wearable non-invasive sub-THz and THz radar system for remotely detecting physiological parameters of a subject (“millimeter-wave/terahertz radars make them candidates to remotely sense the physiological parameters of individuals, such as respiration and heart rates” abst), comprising: 
one or more transmitters for transmitting a transmitted signal to tissue of the subject, at a frequency range of 0.03 to 3 THz (“Two separate continuous-wave radar systems have been developed during this work and are shown in Figure 1. The first is based on a Michelson interferometer and has an operating frequency of 120 GHz (2.5 mm wavelength) and the second is based on a 228 GHz transmitter (1.3 mm wavelength) and a 230.4 GHz heterodyne receiver” see 2. Radar Systems as well as the figs. 1, 2, and 4 along with the associated pars.); 
one or more receivers for receiving a reflection of the transmitted signal from said tissue, as a reflected signal (see 2. Radar Systems as well as the figs. 1, 2, and 4 along with the associated pars.); and 
a microprocessor configured to communicate with at least one of the transmitter and the receiver, and configured to receive and process the reflected signal (see computer in fig. 2 and DSP in fig. 4 and the associated pars.); and 
using the microprocessor (comp or DSP in Figs. 1 and 4): 
pretreatment and folding said reflected signal (“I and Q outputs are then amplified” 2.2 The 228 GHz Heterodyne Radar System); 
filtering and decimating selected portions of the folded signal, and removing folded segments (“The 2.4 GHz intermediate frequency (IF) output from the mixer is followed by a chain of low noise amplifiers and an I/Q quadrature demodulator driven by a separate 2.4 GHz oscillator also locked to the same 100 MHz reference oscillator. The I and Q outputs are then amplified and filtered with SRS 560 preamplifiers and digitized by a National Instruments DAQ board” see 2.2 The 228 GHz Heterodyne Radar System); 
decomposing the decimated signal into sub-component signals (“pre-filtering of the I and Q channels was needed due to I/Q amplitude or offset mismatches” see 2.3 Phase unwrapping of I and Q channels); 
identifying and removing sub-component signals that are due to random motions of the subject (“he monitored radar signal, Ao is the amplitude of the signal, φ(t) is the phase change related to the motion x(t) of the subject, and λ is the operating wavelength.” See 2. Radar Systems; “The unwrapped phase provides a measure of the motion of an individual. While post processing was required for the Michelson FSK system, the vital signs from the 228 GHz heterodyne system can be monitored in real time” see 2.3 Phase unwrapping of I and Q channels); 
locating quasi-periodic signal components within the remaining sub-component signals (“The I and Q channels were parsed in software by using the TTL signal and then used to reconstruct the displacement of an individual at a 100 Hz sampling rate to monitor vital signs.” Last par of pg. 3); and 
determining at least one physiological parameter of said subject, based upon said quasi-periodic signal components (“Figure 5 show the results of two experiments. Each graph shows the data over an 80 second time interval for the respiration belt along with the unwrapped phase of a radar signal that represents the displacement of the thorax. The graphs on the left were recorded on an individual that was breathing normally and took deep breaths near 30 and 60 seconds. The reproduction of the chest wall motion, including the deep breaths, is clearly evident by agreement between each radar system with the respiration belt. The graphs on the right of Figure 5 were recorded on an individual that breathed at a normal rate during the 0-20 and 50-80 second time intervals while they breathed rapidly during the 20-50 second time interval” see pg. 5 ).

Regarding the claims 3, 22 and 28, Petkie teaches comprising generating one or more physiological parameter profiles for the subject, based upon the at least one determined physiological parameter, the one or more physiological parameter profiles being selected from the group consisting of: average heart rate vs. time, heartbeat to heartbeat interval, variation in average heart rate, variation in heartbeat interval, temporal change in heart rate variations, respiration intervals, variations in respiration rates, and respiration amplitude (see figs. 5-7 and the associated pars.).

Regarding the claims 7 and 23, Petkie teaches wherein determining at least one physiological parameter of said subject comprises determining at least one physiological parameter of said subject selected from the group consisting of: heart rate, heart rate intervals interval, heart rate variability, respiratory rate, respiratory rate variability.
Regarding the claims 10 and 26, Petkie teaches further comprising identifying and ranking the at least one determined physiological parameter according to at least one criterion selected from the group consisting of: the subject's age, the subject's gender, the subject's race, the subject's physiological condition (see figs. 5-7 and the associated pars.).

Regarding the claims 11 and 27, Petkie teaches further comprising simultaneously monitoring one or more additional subjects in a predefined location, using the portable non- invasive sub-THz and THz radar system (“record the respiration and EKG signals of an individual while simultaneously recording data from both radar systems” see 2.4 Monitoring of Cardiopulmonary Signals).

Regarding the claim 16, Petkie teaches the system is configured to be housed within a housing [of] an electronic device (see figs. 1-2 and the associated pars.).

Regarding the claim 17, Petkie teaches additional sensor source for sensory data fusion (“the respiration and EKG signals of an individual while simultaneously recording data from both radar systems. The BioRadio 150 is a wireless, battery powered unit worn by the individual with a range of approximately 30 meters. The respiratory effort belt was a 2.7 cm wide elastic belt that contained a piezoelectric sensor to monitor chest motion.” See 2.4 Monitoring of Cardiopulmonary Signals).

Regarding the claim 18, Petkie teaches the radar system is configured to be activated in real time by user demand, system offline/online activation or predefined instructions (“successfully demonstrated the detection and measurement of respiration and heart rates at distances typically on the order of 1–2 meters” see intro).

Regarding the claim 19, Petkie teaches the microprocessor is configured to isolate un-predefined motion streams of signal data into fundamental components to thereby extract a signal that is indicative of the physiological parameter (“The directional Doppler velocity can be used to measure the movement of a subject’s chest wall due to respiration and the more-subtle motion of the body due to the cardiopulmonary system.” Abst; “a time-frequency analysis of this signal can be used to determine the respiration rate, it is more beneficial to design a system that is also sensitive to the direction of the motion” pg. 3 2nd par.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petkie in view of Lee et al (US 20200205726).
Regarding the claims 5 and 21, Petkie teaches al the claimed limitations except for determining physiological parameter with a cloud-based system.
However, in the same field of endeavor, Lee teaches a bio-signal detection sensor configured to acquire first and second biometric information on an object outside the electronic device; and a processor, wherein the processor can be configured to: acquire the first and second biometric information by using the bio-signal detection sensor; configure a first variance, in which the first biometric information is changed, and a second variance, in which the second biometric information is changed (abst). The processor 120 may transmit the RF signal through one or more beams using one or more antennas. For example, the processor 120 may transmit the RF signal through the one or more beams in a super high frequency band (mmWave, for example, 26 GHz or 60 GHz) [0105]. The electronic device 101 can provide the requested function or service by processing the received result as it is or additionally. In doing so, for example, cloud computing, distributed computing, or client-server computing techniques can be used [0051].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with cloud computing as taught by Lee because it allows to acquire information on a parameter related to health of a user without any independent user input for measuring a sleep state of the user ([0013] of Lee).

Regarding the claim 6, Petkie teaches al the claimed limitations except for storing data relating to determined physiological parameter.
However, in the same field of endeavor, Lee teaches a bio-signal detection sensor configured to acquire first and second biometric information on an object outside the electronic device; and a processor, wherein the processor can be configured to: acquire the first and second biometric information by using the bio-signal detection sensor; configure a first variance, in which the first biometric information is changed, and a second variance, in which the second biometric information is changed (abst). The processor 120 may transmit the RF signal through one or more beams using one or more antennas. For example, the processor 120 may transmit the RF signal through the one or more beams in a super high frequency band (mmWave, for example, 26 GHz or 60 GHz) [0105]. the processor 120 may store data on the one or more signals in the memory 130 or temporarily store the same. For example, the processor 120 may store data on the one or more signals in the memory 130 or temporarily store the same in order to determine a time point at which the user actually begins sleeping. In another example, the processor 120 may store data on the one or more signals in the memory 130 or temporarily store the same in order to determine a time point at which the user intends to sleep. The operation for storing the data on the one or more signals in the memory 130 or temporarily store the same may be triggered by various conditions. For example, in response to monitoring that the change in the reflection signal is out of the designated range, the processor 120 may store the data on the one or more signals in the memory 130 or temporarily store the same. In another example, in response to identification of the one or more signals from the reflection signal, the processor 120 may store the data on the one or more signals in the memory 130 or temporarily store the same [0112].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with storing data as taught by Lee because it allows to acquire information on a parameter related to health of a user without any independent user input for measuring a sleep state of the user ([0013] of Lee).

Regarding the claim 12, Petkie teaches al the claimed limitations except for providing sensory data fusion via a camera.
However, in the same field of endeavor, Lee teaches a bio-signal detection sensor configured to acquire first and second biometric information on an object outside the electronic device; and a processor, wherein the processor can be configured to: acquire the first and second biometric information by using the bio-signal detection sensor; configure a first variance, in which the first biometric information is changed, and a second variance, in which the second biometric information is changed (abst). the processor 120 may control the camera module 291 in order to acquire an image of the environment 410 or an image of the user within the designated area 420. The image acquired by the camera module 291 may be used to determine the state of the environment 410 or the state of the user located within the designated area 420 [0121].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with camera as taught by Lee because it allows to acquire information on a parameter related to health of a user without any independent user input for measuring a sleep state of the user ([0013] of Lee).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasan Bakhtiari teaches Compact Millimeter-Wave Sensor for Remote Monitoring of Vital Signs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SERKAN AKAR/           Primary Examiner, Art Unit 3793